DENNIS, J.
Judge Dennis, in the Circuit Court, has decided the case of Lindsay against Wilmer, tried in that Court on Friday, last, and passed a decree removing Alice B. Wilmer as trustee of the estate of Susan E. Placide. The decree rejects certain investments1 alleged to have been made by the trustee and directs her to pay over the amount represented by tlie investments to the new trustee, with liberty to her to sell the rents in ninety days, the proceeds of sale to be paid the new trustee, and she to make good any deficiency.
The trust funds amount to $12,333.33, and was invested in mortgages and partly in ground rents; an application had been made by one of the parties interested, Louisa F. Dunlevy, to have the trustee removed because she had made loans of part of the trust funds to her husband and to her sister without securing the same by a mortgage, and had invested in certain ground rents without getting the previous order of Court.
Judge Dennis decided that it was the duty of the trustee to exercise proper care in making investments, and to obtain the previous order of the Court in case of investment in ground rents or loans on mortgage, and in the event of such investments being made without the previous order of the Court the trustee must take the chances of the same being ratified, and if they were shown for any reason not to be judicious investments the Court would decline to ratify them. It had also been charged that the trustee had not given sufficient security, but it was not necessary to decide this, inasmuch as the trustee was removed. The parties in interest asking for the removal of the trustee were represented by Thomas Hughes and Parry Lee Downs, and the trustee removed was represented by E. J. Bond.